Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/781,778 TABLE MOUNT FOR A TOUCHSCREEN DEVICE filed on 2/4/2020.  Claims 1-41 are pending.  Claims 28-34 are withdrawn.  This Final Office Action is in response to applicant’s reply dated 2/3/2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
Claim 1-27 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication 2013/0314890 to Smith and in view of United States Patent Publication 2012/0175474 to Barnard et al.
With regards to claim 1, Smith teaches a device having a clamp (32) configured to releasably secure the table mount, however it would be obvious to one of ordinary skill in the art that this clamp configuration could be used on a surgical table, since a table and a surgical table have a similar size and shape with horizontal surfaces.  Smith also teaches a first arm (24) comprising a proximal end and a distal end, wherein the proximal end is rotatably connected to the clamp and configured to extend vertically from the table along a vertical axis and the distal end is configured to extend away from 
	With regards to claim 2, Smith teaches wherein the first axis is parallel to the second axis.
	With regards to claim 3, Smith teaches wherein the third axis (at 51) is parallel to the first and second axes.
	With regards to claim 4, Smith teaches wherein the clamp is configured to releasably secure the table mount to the table at a plurality of positions on the table.
	With regards to claim 5, Smith teaches wherein the first arm is configured to extend vertically.  It does not teach the specific dimensions of vertical extension. However, dimensions have been held to be obvious.  It would be obvious to have the vertical extension of at least 15 inches above the surgical table when the table mount is mounted to the surgical table, in order to have the screen located at the desired viewing height.  

	With regards to claim 7, it is obvious from the teachings of Smith that wherein the touch screen device docking assembly is configured to extend towards a direction that is parallel with the plane of the surgical table’s top surface and over the surgical table’s top surface when the table mount is mounted to the surgical table.  
	With regards to claim 8, as discussed above and in view of Smith, dimensions have been held to be obvious and it would be obvious wherein the touchscreen device docking assembly is configured to extend at least 15 inches across the surgical table in a direction that is parallel with the plane of the surgical table’s top surface.
	With regards to claim 9, Smith teaches wherein the first arm is rotatably connected to the clamp by a first friction joint (36, 38).
	With regards to claim 10, Smith does not specifically teach the rotational torque required to rotated the first arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the first arm about the first friction joint is at least 50 in-lbf, because this is a design choice which is obvious to optimize for the desired friction.
	With regards to claim 11, Smith teaches wherein the second arm is rotatably connected to the first arm by a second friction joint (40).
	With regards to claim 12, Smith does not specifically teach the rotational torque required to rotated the second arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the second arm about the second friction joint is at least 20 in-lbf because this is a design choice which is obvious to optimize for the desired friction.
With regards to claim 13, Smith teaches wherein the touch screen device docking assembly is rotatably connected to the second arm by a third friction joint (54, 70).
	With regards to claim 14, Smith does not specifically teach the rotational torque required to rotated the third arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the first arm about the third friction joint is at least 5 in-lbf because this is a design choice which is obvious to optimize for the desired friction.
	With regards to claim 15, Smith teaches wherein the second arm comprises a tilting joint (at 50), wherein the tilting joint rotates the second arm with respect to the first arm around a fourth axis that is perpendicular to the first, second, and third axes.
	With regards to claim 16, Smith teaches wherein the tilting joint is a counter-balance joint (see 48).
	With regards to claim 17, Smith does not specifically teach the torque for rotation of the counterbalance joint, however it would be obvious to have it greater than 0 in-lbf in order to have the desired friction to the joint for holding the joint in the desired location until moved.
	With regards to claim 18, the combination of Smith and Barnard teaches wherein the docking assembly comprises a touchscreen device docking station and a tilting joint (70), wherein the tilting joint rotates the touchscreen device docking station with respect to the second arm around a fifth axis that is perpendicular to the first, second, and third axes.
	With regards to claim 19, Smith teaches wherein the tilting joint is a friction joint.
	With regards to claim 20 Smith does not specifically teach wherein the torque required to rotate the touchscreen device docking station about the tilting joint is at least about 10 in-lbf, however it would be obvious for the reasons discussed above.  
	With regards to claim 21, Smith teaches wherein the docking assembly comprises swivel joint (521), wherein the swivel joint rotates the touchscreen device docking station around a sixth axis that is perpendicular to the fifth axis.
	With regards to claim 22, Smith teaches wherein the swivel joint is a friction joint.
With regards to claim 23 Smith does not specifically teach wherein the torque required to rotate the touchscreen device docking station about the swivel joint is at least about 5 in-lbf, however for the reasons discussed above, this would be obvious to one of ordinary skill to have the joint with the desired torque to move it from its location.  
With regards to claim 24, Smith teaches a screen device releasably connected to the touchscreen device docking assembly.  As discussed above, having a touchscreen is obvious for information input.  
With regards to claim 25, Smith teaches releaseable pin mount (60) for mounting the screen.  It would be obvious to a person of skill in the art to use a functional equivalent mounting for the screen such as a ball bearing press-locking mechanism for easy release of the device.  
With regards to claim 26, it would be obvious to use the clamp in the desired location such as wherein the clamp releasably secures the table mount to a table rail of the surgical table because the use in the desired location is obvious to a person of ordinary skill in the art.  
With regards to claim 27, Smith teaches wherein the clamp comprises a threaded rod (36) and a press plate and the threaded rod drives the press plate which sits underneath and against a side of the table rail to secure the table mount to the table rail of the surgical table.
	With regards to claim 35, it would be obvious from Smith which teaches a clamp configured to releasably secure the table mount to a rail of a surgical table; a first arm connected to the clamp and configured to extend vertically from the surgical table; a second arm connected to the first arm; and a touchscreen device docking assembly connected to the second arm and configured to hold a touchscreen device.  The surgical table and the touchscreen are obvious as discussed above.  
	With regards to claim 36, Smith teaches wherein the first arm is rotatably connected to the clamp and rotates with respect to the clamp around an axis when mounted to the surgical table.
	With regards to claim 37, Smith teaches wherein the second arm is rotatably connected to the first arm and rotates with respect to the first arm around an axis.
	With regards to claim 38, Smith teaches wherein the touchscreen device docking assembly is rotatably connected to the second arm and rotates with respect to the second arm around an axis.


Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2010/0327129 to Smith and in view of United States Patent Publication 2012/0175474 to Barnard et al and in view of United States Patent Publication No. 2016/0296401 to Cole et al.  
	With regards to claim 39, Smith teaches the clamp, but does not teach the specifics of the clamp. 
Cole et al. teaches a clamp with a block (143) comprising a front surface that is angled downward toward the rail of the surgical table and it would be obvious to a person of ordinary skill in the art to have used this clamp configuration in order to be able to grip a table with a rail.  
With regards to claim 40, Cole et al. also teaches wherein the front surface comprises a first portion and at least one second portion that is angled downward toward the rail of the surgical table steeper than the first portion and it would be obvious to a person of ordinary skill in the art to have used this clamp configuration in order to be able to grip a table with a rail.  
With regards to claim 41, Cole et al. also teaches wherein the at least one second portion is angled away from a center of the block and it would be obvious to a person of ordinary skill in the art to have used this clamp configuration in order to be able to grip a table with a rail.  

Response to Arguments 
The Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/10/21